Citation Nr: 1124363	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  05-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.



REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The Veteran had active service from October 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which determined that service connection for an acquired psychiatric disorder, to include schizophrenia, remained denied because the evidence submitted was not new and material since a prior final decision.

A Board decision dated in May 2008 reopened the Veteran's claim for service connection for an acquired psychiatric disorder, to include schizophrenia, after finding that new and material evidence had been submitted since a final January 1978 rating decision.  However, the Board ultimately denied the claim on the underlying merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 Order, granting a Joint Motion, the Court vacated the Board's decision and remanded the case to the Board for further development and readjudication.   

To comply with the Court-ordered Joint Motion, the Board in turn remanded the case in October 2009 for additional evidentiary development.  Since all requested development has been accomplished, and the case readjudicated by the Appeals Management Center (AMC) in a February 2011 supplemental statement of the case, the case is now ready for appellate review by the Board. 


FINDING OF FACT

Schizophrenia is shown to be causally or etiologically related to service.  


CONCLUSION OF LAW

Paranoid schizophrenia was incurred during active service.  38 U.S.C.A §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the underlying merits of a claim, the Board is usually required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A.  §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This is unnecessary here, however, because the Board is fully granting the claim for service connection for paranoid schizophrenia.  So even if these preliminary obligations have not been met, this would amount to no more than harmless error.  38 C.F.R. § 20.1102 (2010).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran suffers from paranoid schizophrenia which was first diagnosed in December 1970.  He claims that this condition had its initial onset during his period of military service from October 1966 to November 1968.  For the reasons set forth below, the Board finds that the evidence supports his claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) generally speaking, medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to link a current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

A psychosis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes schizophrenia.

In this case, the Veteran's service treatment records (STRs) do not include a psychiatric diagnosis, such as schizophrenia, but do show treatment for a seizure-like episode which was later identified as the early onset of schizophrenia.  Before reviewing the STRs, it is worth noting that no abnormalities were noted on the Veteran's pre-induction physical examination in October 1966; therefore, it must be presumed that he entered service in sound condition with no preexisting psychiatric disorder.  38 U.S.C.A. § 1111.  

During service, he was treated for a probable major motor seizure.  In October 1968, he was observed to have demonstrated a few "twitching movements" before losing consciousness.  Afterwards he was confused and struggled with two medics who had come to assist him.  Five minutes later the Veteran appeared disoriented but was able to answer questions about himself appropriately.  He reported having no sleep for the past three days.  He also gave a history of episodes involving dizziness without passing out.  The initial diagnostic impression was sudden loss of consciousness, probably major motor seizures.  He was hospitalized for approximately two weeks for observation, during which time no further seizure activity was observed.  The diagnosis at discharge was "no disease found."

During his separation physical examination in October 1968, the Veteran reported a history of frequent trouble sleeping, depression or excessive worry, and loss of memory or amnesia.  He also reported frequent headaches, as well as an incident three years before when he was hit in the head; however, the examiner indicated that neither had any medical significance.  Furthermore, no psychiatric abnormalities were noted on examination.  

Thus, the STRs do not confirm that the Veteran's seizure-like episode was due to a psychiatric disorder, such as schizophrenia.  However, the Veteran was diagnosed with schizophrenia only a few years after his separation from active duty in November 1968.  In November 1970, the Veteran filed a claim for service connection for a "mental condition - 1967."  He was afforded a VA neuropsychiatric examination in December 1970, at which time the examiner diagnosed the Veteran with paranoid-type schizophrenia, in partial remission.  Since this diagnosis was made two years after his separation from active duty, it does not fall within the one-year presumptive period.  

Nevertheless, medical evidence supports the Veteran's claim that his symptoms in service were an early manifestation of his schizophrenia which was first formally diagnosed only two years after service.  In a July 1984 statement, Dr. B.M. stated that, "considering the course of illness in schizophrenia[,] it would be likely that" the Veteran's in-service treatment at Letterman U.S. Army Hospital "was a first break."  This medical opinion thus suggests that the Veteran's seizure-like episode in service was really a schizophrenic episode.  

Also, in January 2010 a VA examiner reviewed the Veteran's claims file and conducted a mental status examination before concluding that it is at least as likely as not that the Veteran's paranoid schizophrenia was caused by or a result of an in-service illness.  The examiner based his opinion of the fact that the Veteran was treated for a seizure-like episode in October 1968, that he was reprimanded and demoted for insubordination and for laughing inappropriately while shooting on a rifle range, that he reported having a nervous laugh while in Vietnam, and that he was first diagnosed with schizophrenia in December 1970.  

Since this opinion was based on a review of the pertinent medical history and was supported by sound medical rationale, it provides compelling evidence in support of the Veteran's claim that his paranoid schizophrenia had its onset in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)

The Veteran has also provided numerous statements that he has experienced psychiatric symptoms since service.  In light of the above medical evidence, these lay statements provide additional evidence in support of the claim since the Veteran is indeed competent to report experiencing continuous psychiatric symptoms since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.").   His lay statements also appear credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In conclusion, the overall medical and lay evidence supports a finding that the seizure-like episode in service was actually a schizophrenic episode.  Hence, the evidence supports the Veteran's claim that his paranoid schizophrenia was incurred in service.


ORDER

Service connection for paranoid schizophrenia is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


